          Case 2:19-cr-01242-GMS Document 17 Filed 11/06/19 Page 1 of 2




 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KRISTEN BROOK
     Assistant United States Attorney
 4   Arizona State Bar No. 023121
     Two Renaissance Square
 5   40 North Central Avenue, Suite 1800
     Phoenix, Arizona 85004
 6   Telephone: 602-514-7500
     Email: Kristen.Brook@usdoj.gov
 7   Attorneys for Plaintiff
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF ARIZONA
10    United States of America,                          CR-19-01242-PHX-GMS
11
                       Plaintiff,
12           v.                                    GOVERNMENT’S FIRST BILL OF
                                                         PARTICULARS
13    Paul Richard Chappell,
14
                       Defendant.
15
           The United States of America submits this notice in the form of a First Bill of
16
     Particulars and further identify/describe the following property named in the forfeiture
17
     allegation of the Indictment [Doc.9]:
18
           (a) Winchester 12 gauge, pump action shotgun, SN: 313445, and soft long gun case;
19
           (b) Miscellaneous ammunition.
20
           Respectfully submitted this 6th day of November, 2019.
21
22                                           MICHAEL BAILEY
                                             United States Attorney
23                                           District of Arizona
24                                           /s/ Kristen Brook_______
25                                           KRISTEN BROOK
                                             Assistant United States Attorney
26
27
28
          Case 2:19-cr-01242-GMS Document 17 Filed 11/06/19 Page 2 of 2




 1
                                  CERTIFICATE OF SERVICE
 2
     I certify that on November 6, 2019, I electronically transmitted the attached document to
 3
     the Clerk=s Office using the CM/ECF System for filing and transmittal of a Notice of
 4   Electronic Filing to the following CM/ECF registrant:
 5   Kristin Marie Whitaker
 6   kristin_whitaker@fd.org

 7
     By: s/ Kristen Brook
 8   U.S. Attorney’s Office
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25                                               2
26
27
28
